             Case 1:21-mj-00030-ZMF Document 6 Filed 01/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         No. 21-mj-30

             v.                                   Violations:

 ANDREW JAMES WILLIAMS,                           18 U.S.C. § 1752
                                                  40 U.S.C. § 5104
                  Defendant.



                                        INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, ANDREW JAMES

WILLIAMS, knowingly entered and remained in the United States Capitol, a restricted building,

without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, ANDREW JAMES

WILLIAMS, knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engaged in disorderly and disruptive conduct in, and

within such proximity to, the United States Capitol, a restricted building, when, and so that, such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.
  Case 1:21-mj-00030-ZMF Document 6 Filed 01/12/21 Page 2 of 2




(Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
United States Code, Section 1752(a)(2))


                                    MICHAEL SHERWIN
                                    ACTING UNITED STATES ATTORNEY


                              By:
                                    Peter C. Lallas
                                    Assistant United States Attorney
                                    New York Bar No. 4290623
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-6879
                                    Peter.Lallas@usdoj.gov
